Citation Nr: 1543174	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  15-27 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether a reduction in non-service-connected pension benefits effective April 1, 2015, was proper.

(The issue of entitlement to service connection for hypertension, to include as secondary to ischemic heart disease and, in the alternative, as due to herbicide exposure, is subject to another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, to include service in the Republic of Vietnam.

This matter is on appeal from a July 2015 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the AOJ determined that non-service-connected pension benefits would be reduced retroactively effective April 1, 2015, and that an overpayment had been created.  In August 2015, the Veteran's counsel filed a notice of disagreement with that determination.  No statement of the case, however, has been issued addressing this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran, with a copy to his counsel, addressing whether a reduction of the Veteran's non-service-connected pension benefits effective April 1, 2015 was proper.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




